Case 7:18-cv-10204-VB Document 38-2 Filed 03/26/19 Page 1 of 2




                Exhibit 2
           Case 7:18-cv-10204-VB Document 38-2 Filed 03/26/19 Page 2 of 2


From:              Glenn Jones
To:                Bradley J. Nash
Subject:           Re: Sunday Call
Date:              Wednesday, September 12, 2018 6:59:14 PM




Hi Brad,

My client is confirmed for 2:30pm tomorrow. Please send me the address where the meeting will take place.

Thanks,
Glenn

> On Sep 11, 2018, at 8:57 PM, Bradley J. Nash <bnash@schlamstone.com> wrote:
>
> Hi Glenn,
>
> Just coming back online and checking in to see about the meeting. Is there a time tomorrow that works? Thanks.
>
> Sent from my iPhone
>
>> On Sep 7, 2018, at 11:08 PM, Glenn Jones <gjones@glennmjoneslaw.com> wrote:
>>
>> I have not heard back from him yet. I will call you as soon as I hear from him.
>>
>> Sent from my iPhone
>>
>>> On Sep 7, 2018, at 5:12 PM, Bradley J. Nash <bnash@schlamstone.com> wrote:
>>>
>>> Any word on whether we could do a short call first thing Sunday? Thanks.
>>>
>>> Sent from my iPhone
